DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Korea on March. 17, 2018 and Feb. 14, 2019. It is noted, however, that applicant has not filed certified copies of applications of KR10-2018-0026970 and KR10-2019-0017451 as required by 37 CFR 1.55.
The examiner respectfully requests the applicant to submit the foreign priority documents to USPTO at their earliest convenience. 
Claim Objections
Claim 17 recites: 
“17. The indoor unit of claim 16, 
wherein the dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner, and
wherein a dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space where the dust container that accommodates the dust container.” Emphasis added.

Claim 17 is objected to because the phrase “where the dust container that accommodates the dust container” has grammatical issues. 
For the purpose of examination, claim 17 is interpreted as: 

wherein the dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner, and
wherein a dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space 

Claim 19 recites: 
“19. The indoor unit of claim 17, wherein the dust container comprises: a dust container body forming a space to receive the dust; an upper cover disposed above the dust container body and having a dust container suction port formed therein; a lower cover disposed below the dust container body and having a discharge port formed therein; a dust container filter that filters dust contained in air discharged through the discharge port, the dust container filter disposed within the lower cover,; and a dust container filter mount to which the dust container filter is mounted, the dust container filter mount accommodated within the lower cover.” Emphasis added.

Claim 19 is objected to because a colon and a semicolon are used at the same place. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2, 12–16, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kim, WO 2008/018680 (“Kim”)1 in view of Lv, CN 103008289  (“Lv”)2. Claims 3–10 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Lv and Schroeder et al., US 2010/0129013 (“Schroeder”). Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Kim in view of Lv and Vansickler et al., WO 2017/204868 (“Vansickler”). Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Lv, Sang, CN 1795803 (“Sang”)3 and Burrows, US 2009/0173683 (“Burrows”).
Claim 1 requires an indoor unit for an air conditioner, comprising: inter alia, a cabinet having an air suction port formed in a rear surface thereof, a filter module, a filter cleaner, a guide rail and a guide roller. 
Kim discloses an air conditioner, comprising: inter alia, a cabinet (casing 2, Kim Fig. 1, [58]) having  an air suction port (air suction hole 4, id. at Fig. 2, [63]) formed at the front surface of the casing 2 (id. at Fig. 1, [58]), a filter module (filter 31, id. at Fig. 4, [63]), a filter cleaner (filter cleaner id. at Fig. 41, [83] and [117]), a guide rail (filter cleaner case guides 1344, id. at Fig. 40, [198]) and a guide roller (guide protrusion 432, id. at Fig. 42, [151]). 

    PNG
    media_image1.png
    1116
    1306
    media_image1.png
    Greyscale

While Kim does not disclose that the air suction hole 4 is formed in a rear surface of the casing 2, in the analogous art of air cleaners, Lv discloses an air cleaner with suction port 12a  formed in the rear. Lv Fig. 4, p. 4.  It would have been obvious to form Kim’s air suction hole 4 in the rear surface of Kim’s air conditioner because this configuration is conventional. Additionally, rearrangement of parts is unpatentable because shifting the position of suction hole would not have modified the operation of the device.  MPEP 2144.04(VI)(C). 

    PNG
    media_image2.png
    800
    427
    media_image2.png
    Greyscale

Therefore, Kim as modified teaches the limitations of Claim 1: 
“An indoor unit for an air conditioner (indoor unit of Kim’s air conditioner, Kim Fig. 4, [11]) comprising:
a cabinet assembly forming an external appearance of the indoor unit (casing 2 forming an external appearance, id. at Fig. 3, [58]), the cabinet assembly having an air suction port formed in a rear surface thereof (forming Kim’s suction hole 4 at the rear surface of Kim’s casing 2 as explained above);
a filter module disposed at the air suction port (dispose Kim’s filters 31 at the suction holes 4 in the rear of the Kim’s casing 2 the same way as it was installed at the front surface of Kim’s casing 2, Kim Fig. 3, [63]) to filter particles introduced through the air suction port (the 
a filter cleaner that moves upward and downward along a rear of the filter module to remove foreign substances caught in the filter module (forming Kim’s filter cleaner along a rear of Kim’s filter module 31 that moves upward and downward of Kim’s filter 31 the same way as the Kim’s filter cleaner formed at the front surface of Kim’s casing 2 to remove alien substance Kim Fig. 3, [83]);
a guide rail  vertically disposed on one side of the filter module, the guide rail to guide the upward movement and the downward movement of the filter cleaner (filter cleaner case guides 1344 vertically disposed on one side of the filter module 31, to guide the upward and downward movement of filter cleaner — filter cleaner case guides 1344 is the “guide rail”, id. at Fig. 40, [198])
wherein the filter cleaner comprises:
a mobile gear to rotate while engaged with the guide rail to move the filter cleaner upward and downward with respect to the filter module (filter cleaner case wheels 1322 rotate while engaged with the filter cleaner case guides 1344 to move the filter cleaner case 300 upward and downward with respect to the filter module — filter cleaner case wheels 1322 is the “mobile gear”, id. at Fig. 43, [197]), 
a gear motor to rotate the mobile gear (motor 304 to rotate gears 1304 and then transferred to the mobile gear 1322 —motor 304 is the “gear motor”, id. at Fig. 42, [234]),
an agitator to rotate due to friction with the filter module so that foreign substances are separated from the filter module by the friction (agitator alien substance removing units 308 to id. at Fig. 38, [91])4,
a dust container disposed downward of the agitator to collect foreign substances separated from the filter module due to the rotation of the agitator (collecting space 300A disposed downward of the agitators  308 to collect alien substance — collecting space 300A  is the “dust container”, id. at Fig. 38, [189]), and 
a guide roller bringing the filter cleaner into close contact5 with the filter module so that part of the agitator rotates while in contact with the filter module (Kim discloses that kit guide protrusion 432 slides within guide rail 434 and brings the filter cleaner into close contact with the filter module 31 so that the kit case 300 slides up/down while in contact with filter module 31 and agitator 308 rotates. Kim Fig. 41, [151]. While the protrusion 432 is designed within a shape that minimizes friction when it engages with rail 434, Kim does not explicitly teach that the guide protrusion 432 is a roller.  However, Kim discloses a dust collector 354 that can move along dust collector guides 359. Id. at Fig. 11, [107]. Kim further teaches that the dust collector 354 can have rollers or balls to reduce friction with the dust collector guides 359. Id. at [107]. It would have been obvious to modify Kim’s kit guide protrusion 432 to a roller to reduce friction. Id. at [107]).”
Regarding Claim 2, Kim as modified teaches the limitations of the claim:
“The indoor unit of claim 1, wherein the filter cleaner further comprises a suction fan to form an airflow so that the foreign substances separated from the filter module by the rotation of the agitator flow into the dust container (kit case 300 further comprises a suction force 
Claim 3 requires that the indoor unit of claim 1, wherein the guide rail comprises: a gear rail forming a thread to be engaged with the mobile gear; and a roller rail disposed at the rear of the gear rail and having a rib structure to which the guide roller is mounted.
Modified Kim discloses  a gear rail forming a thread to be engaged with the mobile gear (rack gear teeth 1344c forming a thread to be engaged with the mobile gear 1322 — rack gear teeth 1344c is the “gear rail”, Kim Fig. 43, [200]). Modified Kim further discloses a kit guide rail 434 having a rib structure to which the guide roller 432 is mounted — kit guide rail 434 is the “roller rail”, id. at Fig. 37, [230]). 
Kim does not disclose that the kit guide rail 434 is disposed at the rear of the gear rail 1344c.  In the analogous art of guide rails, Schroeder discloses a guide rail that has a roller rail 118 disposed at the rear of the gear rail 124, having a rib structure to which a guide roller 110 is mounted.  Schroeder Fig. 1, [0036]. Schroeder further discloses that their invention has the benefits of increased precision to promote consistent and improved engagement between the guide rail and a carriage assembly. Id. at [0006]. It would have been obvious to replace Kim’s kit guide rail 434 and gear rail 1344c with Schroeder’s guide rail assembly for increased precision and improved engagement. Id. at [0006]. This modification requires to orient and arrange Kim’s mobile gear 1322 and guide roller 432 the same way as Schroeder’s pinion gear 116 and guide roller 110 engages with Schroeder’s guide rail assembly. Id. Fig. 1. 
Therefore, Kim as modified by Lv and Schroeder teaches the limitations of the claim: 
“The indoor unit of claim 1, wherein the guide rail comprises:
a gear rail forming a thread to be engaged with the mobile gear (Schroeder’s gear rack 124 forming teeth 165 to be engaged with Kim’s rearranged filter cleaner case wheels 1322 — gear rack 124 is the “gear rail”, teeth 165 is the “thread”, Schroeder Fig. 1, [0036]); and
a roller rail disposed at the rear of the gear rail and having a rib structure to which the guide roller is mounted (Schroeder’s hardened rails 118 disposed at the rear of Schroeder’s gear rack 124 and having a rib structure to which Kim’s rearranged kit guide roller 432 is mounted — harden rail 118 is the “roller rail”, Schroeder Fig. 1, [0032]).”
Claim 4 requires that the indoor unit of claim 3, wherein the gear rail is formed on both side surfaces of the guide rail, and wherein the mobile gear comprises a first mobile gear and a second mobile gear that are respectively engaged with the gear rails formed on both side surfaces of the guide rail. Claim 5 requires that the indoor unit of claim 3, wherein the roller rail is formed at the rear of the gear rail on both side surfaces of the guide rail, and wherein the guide roller comprises at least one pair of guide rollers respectively mounted to the roller rails formed on both side surfaces of the guide rail. 
Modified Kim discloses a pair of Schroeder’s guide rails each has a Schroeder’s gear rack 124 formed on its side surface and each gear rack 124 respectively engage with a Kim’s rearranged filter cleaner case wheel 1322 as explained in claim 3. Modified Kim further discloses a pair of Schroeder’s hardened rails 118 each respectively formed at the rear of Schroeder’s gear rack 124, and a pair of Kim’s rearranged guide rollers 432 respectively mounted to Schroeder’s hardened rails 118 as explained in claim 3. However, Kim does not disclose that Schroeder’s gear rack 124 or Schroeder’s hardened rails 118 are formed on both side surfaces of one single Schroeder’s guide rail. Here, the examiner takes the position that the use of one piece construction instead of the structure disclosed in modified Kim would be merely 
Claim 6 requires that the indoor unit of claim 1, wherein the guide roller further comprises: an upper guide roller mounted above the mobile gear to move along the guide rail and bring the filter cleaner into close contact with the filter module such that the filter cleaner is disposed with at least one portion thereof brought into contact with the filter module; and a lower guide roller mounted below the upper guide roller to move along the guide rail and bring the filter cleaner into close contact with the filter module such that the filter cleaner is disposed with at least one portion thereof brought into contact with the filter module. 
As explained in Claims 3-5, it would have been obvious to replace Kim’s guide rail Modified Kim discloses a pair of guide roller 432 mounted above the mobile gear 1322 to move along the roller rail 434 and bring the filter into close contact with the filter module 31 such that the filter cleaner is disposed with at least one portion (agitator 308) thereof in contact with the filter module 31. Kim Fig. 42, [151]. Modified Kim does not discloses that the guide roller 432 further comprises a lower guide roller that are mounted below the upper guide roller and move along roller rail 434.   In the analogous art of guide rollers, Schroeder discloses a guide roller 112 mounted below the guide roller 114 to move along the guide rail 120. Schroeder Fig. 1, [0032]. Schroeder further discloses the invention has the benefits of increased precision to promote consistent and improved engagement between the guide rail and a carriage assembly. Id. at [0006] and [0030]. It would therefore have been obvious to further modify Kim to include a lower guide roller as disclosed by Schroeder for increased precision and improved engagement. Id. at [0006]. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Claim 7 requires that the indoor unit of claim 6, wherein the filter cleaner comprises:  a base cover disposed to face the filter module; and an outer cover coupled to a rear of the base cover, wherein a guide rail groove is formed in the base cover in upward and downward directions and receives the guide rail and wherein the base cover and the outer cover together form an external appearance of the filter cleaner. 
Modified Kim discloses a base cover of case 300 disposed to face the filter module 31. Kim annotated Fig. 42. Modified Kim further discloses an outer cover of case 300 couple to a rear of the base cover and wherein the outer cover and the base cover of case 300 together form an external appearance of the filter cleaner kit case 300. Id. at annotated Figs. 41 and 42, [197]. Kim does not disclose that a guide rail groove is formed in the base cover in the upward and downward directions and receives the guide rail.  However, as explained in claims 3–5, it would have been obvious to replace Kim’s gear rails 1344c and roller rails 434 with Schroeder guide rail assembly comprising Schroeder’s roller rail 118 and gear rail 124 and further modify Schroeder guide rail assembly by making it integral, which forms a guide rail system inside Kim’s filter kit case 300 similar to that shown in Schroeder Fig. 1 with the difference of modified Kim having two Schroeder’s gear rails 124 on both sides of Schroeder’s base rail 122. Schroeder Fig. 1, [0032]. This modification will result in a guide rail groove in the base cover of Kim’s filter cleaner kit case 300 between the Kim’s guide roller 432 and filter cleaner case wheel 
    PNG
    media_image3.png
    536
    1052
    media_image3.png
    Greyscale

Kim as modified teaches the limitations of Claim 8:
“The indoor unit of claim 7, wherein the mobile gear is disposed on an inner surface of the base cover (Kim’s rearranged mobile gear 1322 is disposed on an inner surface of the base cover the same way as Kim’s original mobile gear 1322 being disposed on an inner surface of the base cover of Kim’s case 300, Kim annotated Fig. 42) and part of the mobile gear protrudes toward the guide rail groove through a mobile gear hole (part of Kim’s rearranged mobile gear 1322 protrudes through a mobile gear hole towards the guide rail groove the same way as Kim’s original mobile gear 1322 protrudes through a mobile gear hole towards the guide rail groove, Kim annotated Fig. 43) formed on one side of the guide rail groove (Kim’s mobile gear hole will be located on one side of the guide rail groove after modifications as described earlier).”

    PNG
    media_image4.png
    585
    971
    media_image4.png
    Greyscale

Claim 9 requires that the indoor unit of claim 7, wherein each of the upper guide roller and the lower guide roller is disposed in a guide roller groove portion formed on an outer surface of the base cover, and each of the upper guide roller and the lower guide roller is disposed such that a part thereof protrudes toward the guide rail groove. 
Since Schroeder’s guide rail 118 is disposed further away from the side of modified Kim’s guide rail groove defined by Schroeder’s gear rail 124, it would have been obvious that the guide roller groove portion of the upper and lower guide rollers in modified Kim is formed on an outer surface of the base cover of Kim’s kit case 300 as illustrated in Schroeder annotated Fig. 5 below. It would also have been obvious that a part of each of the upper and lower guide roller protrudes toward the guide rail groove so that the upper and lower guide roller could engage with Kim’s guide rail 118.

    PNG
    media_image5.png
    681
    710
    media_image5.png
    Greyscale

Claim 10 requires that the indoor unit of claim 9, wherein the upper guide roller and the lower guide roller are each dispose rearward of the mobile gear. Modified Kim’s upper guide roller and lower guide roller are disposed rearward of Kim’s mobile gear to match Schroeder’s guide rail, where Schroeder’s roller rail 118 is disposed rearward of Schroeder’s gear rail 124. Schroeder Fig. 1. 
Claim 11 requires that the indoor unit of claim 1, wherein a magnetic force generator that generates a magnetic force to limit upward movement of the filter cleaner is disposed in an upper portion of the guide rail, and wherein the filter cleaner comprises a hall sensor that senses the magnetic force generated by the magnetic force generator.         
While Kim discloses a kit upper position sensor 348, Kim does not disclose that a magnetic force generator generates a magnetic force to limit upward movement of the filter cleaner is disposed in an upper portion of the guide rail. Additionally, Kim does not disclose that Id. at Fig. 32 [0071].  Additionally, Vansickler discloses that magnetic brake has the advantages of limiting undesirable movement and damage, greater drive accuracy and better controlled movement. Id. at [0079]. It would have been obvious to include the Vansickler’s magnetic brake at an upper portion of Kim’s guide rail 1344 to limit the upward movement of Kim’s filter cleaner because Vansickler’s magnetic brake has the advantages of limiting undesirable movement and damage, greater drive accuracy and better controlled movement. Id. at [0079].  It would also have been obvious to include Vansickler’s sensor 290 to sense the magnetic force generated by the Vansickler’s magnetic brake and thus determine if the filter cleaner has reached the upper limit position. Id. at [0071].
Regarding Claim 12, Kim as modified teaches the limitations of the claim: 
 “The indoor unit of claim 1, wherein a lower plate is provided in a lower portion of the guide rail to limit downward movement of the filter cleaner (lower barrier 100B is provided in a lower portion of the guie rail to limit downward movement of the filter cleaner, Kim Fig. 43, [69]), and 
wherein the filter cleaner comprises a lower detection sensor to sense contact with the lower plate (filter cleaner comprises a lower detection sensor 349 to sense contact with the lower plate 100B, id. at Fig. 43, [98]).”           
Regarding Claim 13, Kim as modified teaches the limitations of the claim: 
“The indoor unit of claim 1, wherein the filter cleaner comprises:
an agitator groove forming a space wherein the agitator is rotatably disposed (the space inside kit case 300 that accommodates the rotating agitator 308 as shown in Kim annotated Fig. 42); and
a communication hole formed on one side of the agitator groove to communicate with the dust container (discharge holes 300B formed on one side of the agitator groove to communicate with the dust container 300A, Kim Fig. 38, [86]).”        

    PNG
    media_image6.png
    485
    593
    media_image6.png
    Greyscale

Claim 14 requires that the indoor unit of claim 13, further comprising a duster formed at a lower end of the communication hole in a direction of rotation of the agitator, the duster formed in the agitator groove and contacting an end portion of the agitator. 
Kim discloses agitator 302 with bristles 302B formed in a direction of rotation of the agitator 308 and that agitator 302 with bristles 302B is formed in the agitator groove and contacting agitator teeth 308B. Kim does not explicitly disclose that agitator 302 with bristles 302B is formed at a lower end of the communication hole — agitator 302 with bristles 302B is the “duster” and agitator teeth 308B is “an end portion of the agitator”. Kim Fig. 38, [91].  Id. at [91]. It would have been obvious to make this modification because it would have been a routine engineering choice to form agitator 302 with bristles 302B at the lower side of agitator 308, which is at a lower end of the communication hole. 
  Claims 15 requires that the filter cleaner further comprises a connection housing connecting the agitator groove to the dust container. Claims 16 requires that the connection housing guides the dust container and forms a space to accommodate the dust container. Claim 17 requires that the dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner, and wherein a dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space where the dust container that accommodates the dust container.  Claim 18 requires that the dust container is inserted into a side surface of the filter cleaner and has a curved shape convex rearward. Claim 19 requires that the dust container comprises: a dust container body forming a space to receive the dust; an upper cover disposed above the dust container body and having a dust container suction port formed therein; a lower cover disposed below the dust container body and having a discharge port formed therein; a dust container filter that filters dust contained in air discharged through the discharge port, the dust container filter disposed within the lower cover, and a dust container filter mount to which the dust container filter is mounted, the dust container filter mount accommodated within the lower cover.
Kim discloses an alternative embodiment of Fig. 32, wherein the filter cleaner kit case 300 comprises a lower case 1315 connecting an agitator groove to the dust collecting space 1311. Kim Fig. 32, [189] and [191]. Kim discloses that the lower case forms a dust collecting space 

    PNG
    media_image7.png
    368
    568
    media_image7.png
    Greyscale

Kim does not explicitly discloses a dust container or that the connection housing guides the dust container. Kim does not discloses that the dust container is inserted into a side surface of the filter cleaner and have a curved shape convex rearward. Additionally, Kim does not disclose that the dust container has an upper cover with a suction port, a lower cover with a discharge port and a dust container filter disposed within the lower cover. Furthermore, Kim does not disclose that the dust container further comprises a magnetic member and a dust container fixing member that hold the dust container in a mounted stated inside the filter cleaner. 
In the analogous art of dust containers, Sang discloses a detachable dust box 5 installed in a vacuum cleaner 2. Sang Fig. 3, p. 1. Sang further discloses that the dust box 5 is inserted into a side surface of the vacuum cleaner 2. Sang Fig. 3, p. 1. Additionally, Sang discloses that the dust box 5 is fully covered with a suction port 5a and a discharge port 5b formed on two separated covers. Sang Fig. 3, p. 1. Sang further discloses a dust container filter disposed at the discharge port 5b. Sang Fig. 3, p. 1. 

    PNG
    media_image8.png
    871
    1187
    media_image8.png
    Greyscale

However, Sang does not disclose a magnetic member and a dust container fixing member that hold Sang’s dust box 5 inside the cleaner 2. In the analogous art of mounting a draw container to a main body, Burrows discloses a panel mounted magnet 804 and a base mounted magnet 806 oriented in reverse pole configuration to provide a strong magnetic attraction force to hold the front panel 884 of a drawer in fully closed position. Burrows Figs. 4 and 22, [0111]. 
It would have been obvious to include a detachable dust box as disclosed by Sang in Kim’s dust collecting space 1311 so that one could have access to the dust collecting space for maintenance purposes. It would also have been obvious to further include the two magnets disclosed by Burrows on the detachable dust box to provide a strong magnetic attraction force to hold the detachable magnetic box in place while Kim’s filter cleaner moves. 
Therefore, Kim as modified teaches the limitations of claim 15: 
“The indoor unit of claim 13, wherein the filter cleaner further comprises a connection housing connecting the agitator groove to the dust container (Kim’s lower case 1315 is the 
Kim as modified teaches the limitations of claim 16: 
“The indoor unit of claim 15, wherein the connection housing guides the dust container and forms a space to accommodate the dust container (Kim’s lower case 1315 guides Sang’s detachable dust container 5 and Kim’s lower case 1315 forms a space 1311 to accommodate Sang’s dust box as explained above).”
Kim as modified teaches the limitations of claim 17: 
“The indoor unit of claim 16, 
wherein the dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner (Sang’s dust box 5 in Kim’s dust collecting space 1311 comprises Burrows’s magnet 804 that maintains a state in which Sang’s dust box 5 is mounted to Kim’s filter cleaner as explained above — Burrow’s magnet 804 is the “magnetic member), and
wherein a dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space where the dust container that accommodates the dust container (disposing Burrows’s magnet 806 at an end portion of Kim’s dust collecting space 1311 to create an attracting force between magnet 806 and 804 so that Sang’s dust box 5 maintains a fully inserted position as explained above).”
Claim 18 requires that the dust container is inserted into a side surface of the filter cleaner and has a curved shape convex rearward. While Sang discloses that its dust box 5 is inserted into a side surface of the vacuum cleaner, Sang Fig. 3, Sang does not disclose that Sang’s dust box 5 has a curved shape convex rearward. On the other hand, Kim discloses that 
Kim as modified teaches the limitations of claim 19: 
“The indoor unit of claim 17, wherein the dust container comprises:
a dust container body forming a space to receive the dust (Sang’s dust box 5 forming a space inside Kim’s dust collecting space 1311 to receive the dust as explained above, Kim Fig. 32, [189] and [191]);
an upper cover disposed above the dust container body and having a dust container suction port formed therein (Sang’s dust box 5 having an upper cover disposed above the dust container body and having a dust container suction port formed there that matches Kim’s dust suction hole to receive dust fall from Kim’s agitator 1322 as explained above);
a lower cover disposed below the dust container body and having a discharge port formed therein (Sang’s dust box 5 having an lower cover disposed below Sang’s dust box 5 and having a discharge port formed that matches the Kim’s discharge hole 1317 as explained above);
a dust container filter that filters dust contained in air discharged through the discharge port, the dust container filter disposed within the lower cover (Sang’s filter 6 disposed at Sang’s discharge port located at the lower cover that filter dust contained in air discharged through the discharge port as explained above, Sang, Fig. 3, p. 1); and
a dust container filter mount to which the dust container filter is mounted, the dust container filter mount accommodated within the lower cover (while Kim as modified does not explicitly teach that the dust container filter contains a filter mount that mount the filter to the lower cover, the examiner takes the position that it is conventional to have filter mounts to keep 
Regarding claim 20, Kim in view of Lv teaches the limitations of the claim:
“The indoor unit of claim 1, wherein the filter cleaner further comprises a side brush part that is disposed on one side of the agitator and in contact with an end portion of the filter module (Kim discloses an alternative embodiment where bristles 302 is disposed on one side of the agitator 308 and in contact with an end portion of the filter module, Kim annotated Fig. 48 and Fig. 49).”

    PNG
    media_image9.png
    656
    969
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Kim reference is provided with the office action. 
        2 The Lv reference is the 19-page Foreign Reference dated Dec. 2, 2020.  A copy of Lv’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        3 A copy of Sang’s original document and machine translation are provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        
        4 The examiner mainly relies on Kim’s embodiments shown in Fig. 41–43 for prior art mapping. However, for part numbers that are omitted in Kim’s Figs. 41–43, the examiner maps to other embodiments. 
        5 The term “close” in this limitation is a term of degree. However, the Spec. dated March. 06, 2019 (“Spec.”) defines it as a distance which allows removing the dust from the filter module upon operation of the agitator. Spec. 6–7.